UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-2430


ESTRADA TRUST,

                     Plaintiff - Appellant,

              v.

ALL ASSETS HELD IN 57995-019/ISMAEL ESTRADA,

                     Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Mary G. Lewis, District Judge. (4:19-cv-02968-MGL)


Submitted: June 18, 2020                                           Decided: June 22, 2020


Before FLOYD, THACKER, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Estrada Trust, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       The Estrada Trust, by Ismael Estrada, appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing his civil action without

prejudice. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Estrada Trust v. All Assets Held in 57995-

019/Ismael Estrada, No. 4:19-cv-02968-MGL (D.S.C. Nov. 26, 2019). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                  AFFIRMED




                                              2